                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   ORANGEBURG DIVISION

Melodie Shuler,                           )                    C/A No. 5:19-1014-MGL-PJG
                                          )
                              Plaintiff,  )
                                          )
v.                                        )                    ORDER REGARDING
                                          )                 AMENDMENT OF COMPLAINT
Carlene Jenkins; Calvin Hall,             )
                                          )
                              Defendants. )
_____________________________________ )

          The plaintiff, Melodie Shuler, proceeding pro se, brings this civil rights and personal injury

action.1 The Complaint has been filed pursuant to 28 U.S.C. § 1915. This matter is before the court

pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). Having reviewed the

Complaint in accordance with applicable law, the court finds this action is subject to summary

dismissal if Plaintiff does not amend the Complaint to cure the jurisdictional deficiencies identified

herein.

I.        Factual and Procedural Background

          Plaintiff indicates she signed a lease with Defendant Carlene Jenkins in January 2015, but

Jenkins never left the residence and moved her daughter into the leased premises without offsetting

the rent.2 (Compl. ¶ 97, ECF No. 3 at 28.) Plaintiff claims Jenkins told her that if she moved to


          1
         This case was severed from Civil Action No. 5:19-88-MGL-PJG. Because the complaint
from that case is docketed as the initial pleading in this case, the Complaint includes allegations and
claims that are not at issue in this case. In the order severing these cases, the court directed that this
matter apply only to Plaintiff’s claims against her former landlord, Carlene Jenkins, and Jenkins’s
son, Calvin Hall, for an eviction and physical altercation. (ECF No. 1 at 2.)
          2
        The Complaint is unclear, but it appears Jenkins’s residence was in Orangeburg County,
South Carolina.

                                              Page 1 of 8
South Carolina, Jenkins would give Plaintiff some nearby land where Plaintiff could practice law.

(Id. ¶ 104, ECF No. 3 at 30.) Plaintiff also claims she paid Jenkins’s entire mortgage and utility bills

and moved to South Carolina with her family in reliance on this statement. (Id.)

        Additionally, Plaintiff alleges Jenkins made false statements to the police department and

supported the police officer’s suggestion that Plaintiff be evicted. (Id. ¶ 98, ECF No. 3 at 28.)

Plaintiff claims she and her family moved out of the residence at some point but when they returned

to gather their property, Jenkins damaged $1,250.00 worth of Plaintiff’s personal property and

scattered the property throughout the premises. (Id.) Plaintiff also claims Jenkins threw away

Plaintiff’s two pet turtles. (Id.)

        Plaintiff alleges that despite being current on her rent payments, Jenkins’s son, Calvin Hall,

changed the locks to the residence while Plaintiff was away on a work trip on January 9, 2016.

(Id. ¶ 101, ECF No. 3 at 29.) Plaintiff claims that when she returned, she and her children tried to

enter the residence but Jenkins blocked them from entering, pushed Plaintiff, and swung an axe

“near” Shuler and her family, and Shuler’s husband had to subdue Jenkins. (Id. ¶¶ 101, 130, ECF

No. 3 at 29, 34.) Plaintiff also claims Jenkins made false statements to law enforcement that Plaintiff

kicked down Jenkins’s door, assaulted her, and threatened her. (Id. ¶ 209, ECF No. 3 at 46-47.)

        Plaintiff expressly raises claims of breach of contract, specific performance, and common law

battery against Jenkins. (Id., ECF No. 3 at 28-30, 34-35.) Plaintiff also expressly raises claim

against Jenkins and Hall for defamation, (id., ECF No. 3 at 46-47), and civil conspiracy pursuant to

42 U.S.C. § 1985, (id., ECF No. 3 at 44-46). Finally, Plaintiff raises claims of intentional infliction

of emotional distress, negligent infliction of emotional distress, negligence, and state constitutional




                                             Page 2 of 8
violations against all of the defendants listed in the pleading, but Plaintiff does not provide any

allegations specific to Jenkins and Hall as to these claims.

II.    Discussion

       A.      Standard of Review

       Under established local procedure in this judicial district, a careful review has been made of

the pro se Complaint. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying the administrative

costs of proceeding with the lawsuit. This statute allows a district court to dismiss the case upon a

finding that the action “is frivolous or malicious,” “fails to state a claim on which relief may be

granted,” or “seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B).

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King

v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining pleading

requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The instant case is subject to summary dismissal because Plaintiff fails to demonstrate federal

jurisdiction over his claim. Federal courts are courts of limited jurisdiction, “constrained to exercise

only the authority conferred by Article III of the Constitution and affirmatively granted by federal


                                             Page 3 of 8
statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998). Accordingly, a federal

court is required, sua sponte, to determine if a valid basis for its jurisdiction exists, “and to dismiss

the action if no such ground appears.” Id. at 352; see also Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”).

Although the absence of subject matter jurisdiction may be raised at any time during the case,

determining jurisdiction at the outset of the litigation is the most efficient procedure. Lovern v.

Edwards, 190 F.3d 648, 654 (4th Cir. 1999).

        There is no presumption that a federal court has jurisdiction over a case, Pinkley, Inc. v. City

of Frederick, 191 F.3d 394, 399 (4th Cir. 1999), and a plaintiff must allege facts essential to show

jurisdiction in his pleadings. McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936);

see also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985) (“[P]laintiffs must

affirmatively plead the jurisdiction of the federal court.”). To this end, Federal Rule of Civil

Procedure 8(a)(1) requires that the complaint provide “a short and plain statement of the grounds for

the court’s jurisdiction[.]”

        The two most commonly recognized and utilized bases for federal court jurisdiction are (1)

“federal question” under 28 U.S.C. § 1331 , and (2) “diversity of citizenship” pursuant to 28 U.S.C.

§ 1332. As discussed below, the allegations contained in Plaintiff’s Complaint does not fall within

the scope of either of these forms of this court’s limited jurisdiction.

        First, federal question jurisdiction requires the plaintiff to show that the case is one “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The only federal

question apparent on the face of the Complaint against Jenkins and Hall is Plaintiff’s assertion of

a cause of action for conspiracy to deprive Plaintiff of equal protection of the laws pursuant to 42


                                              Page 4 of 8
U.S.C. § 1985. See Simmons v. Poe, 47 F.3d 1370, 1376 (4th Cir. 1995) (“[T]o establish a sufficient

cause of action for ‘conspiracy to deny equal protection of the laws’ under section 1985(3), a

plaintiff must prove: (1) a conspiracy of two or more persons, (2) who are motivated by a specific

class-based, invidiously discriminatory animus to (3) deprive the plaintiff of the equal enjoyment of

rights secured by the law to all, (4) and which results in injury to the plaintiff as (5) a consequence

of an overt act committed by the defendants in connection with the conspiracy. . . . [and] an

agreement or a meeting of the minds by the defendants to violate the plaintiff’s constitutional

rights.”) (internal citations, quotation marks, and alterations omitted). Otherwise, the other causes

of action raised by Plaintiff are state tort law actions.

        However, Plaintiff makes no allegations that would plausibly show Jenkins and Hall

conspired to deny Plaintiff equal protection of the law. Plaintiff alleges only that Jenkins and Hall

are “included” in a unspecified group of people that conspired with law enforcement officers who

she alleges prosecuted her for exercising her First Amendment right to voice opposition to an

unlawful arrest. (Compl. ¶¶ 191, 200, ECF No. 3 at 44, 46.) Plaintiff provides no facts about

Jenkins or Hall to support her conspiracy claim. See A Soc’y Without A Name v. Virginia, 655 F.3d

342, 346 (4th Cir. 2011) (“We have specifically rejected section 1985 claims whenever the purported

conspiracy is alleged in a merely conclusory manner, in the absence of concrete supporting facts.”)

(quoting Simmons v. Poe, 47 F.3d 1370, 1376 (4th Cir. 1995)).

        Because Plaintiff’s sole federal claim is conclusory and lacking any factual basis, the court

finds that Plaintiff fails to plausibly show federal question jurisdiction in this case. See Holloway

v. Pagan River Dockside Seafood, Inc., 669 F.3d 448, 452-53 (4th Cir. 2012) (finding that where the

alleged federal claim is “so insubstantial, implausible, foreclosed by prior decisions of [the United


                                              Page 5 of 8
States Supreme Court], or otherwise completely devoid of merit as not to involve a federal

controversy,” subject matter jurisdiction does not exist over that claim) (citing Steel Company v.

Citizens for a Better Environment, 523 U.S. 83, 89 (1998)); see also See Burgess v. Charlottesville

Sav. & Loan Ass’n, 477 F.2d 40, 43-44 (4th Cir. 1973) (“[T]he mere assertion in a pleading that the

case is one involving the construction or application of the federal laws does not authorize the

District Court to entertain the suit[,] nor does federal jurisdiction attach on the bare assertion that a

federal right or law has been infringed or violated or that the suit takes its origin in the laws of the

United States.”) (internal citations and quotation marks omitted).

        Second, the diversity statute, 28 U.S.C. § 1332(a), requires complete diversity of parties and

an amount in controversy in excess of $75,000. Complete diversity of parties in a case means that

no party on one side may be a citizen of the same state as any party on the other side. See Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 372-74 nn. 13-16 (1978). In absence of diversity

of citizenship, the amount in controversy is irrelevant. Here, Plaintiff expressly states she is a citizen

and resident of South Carolina. (Compl. ¶ 4, ECF No. 3 at 3.) And while she does not allege

Jenkins and Hall’s citizenship, she lists South Carolina addresses for Jenkins and Hall (and a

Virginia address for Hall). (Id. at 2.) Thus, Plaintiff fails to demonstrate that this court would have

diversity jurisdiction in this matter.

        Consequently, Plaintiff’s Complaint is subject to summary dismissal for lack of subject

matter jurisdiction. Plaintiff is hereby granted twenty-one (21) days from the date this order is

entered (plus three days for mail time) to file an amended complaint pursuant to Federal Rule of




                                              Page 6 of 8
Civil Procedure 15(a) that corrects the deficiencies identified above.3 If Plaintiff fails to file an

amended complaint that corrects those deficiencies, this action will be recommended for summary

dismissal for lack of subject matter jurisdiction.

       IT IS SO ORDERED.

                                                      ___________________________________
                                                      Paige J. Gossett
                                                      UNITED STATES MAGISTRATE JUDGE
May 24, 2019
Columbia, South Carolina

        Plaintiff’s attention is directed to the important WARNING on the following page.




       3
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915. Further, Plaintiff is reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed. 2017)
(“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies and
remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                            Page 7 of 8
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                            Page 8 of 8
